Citation Nr: 1729748	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  07-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability, claimed as bilateral chondromalacia of the patella.

2. Entitlement to an initial rating in excess of 10 percent for service-connected right shoulder strain, claimed as right shoulder bursitis.

3. Entitlement to an initial rating in excess of 10 percent for service-connected lumbar strain, claimed as lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The original rating decision issued by the VA RO in San Juan, Puerto Rico, denied service connection for a bilateral knee disability in June 1993.  Service connection was denied again in August 1997.  The Veteran seeks to reopen his case. 

In October 2010, the Board remanded the appeal for further evidentiary development.  The appeal has now returned to the Board for further review.

The issues of entitlement to increased ratings for right shoulder strain and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for a bilateral knee disability was last denied in an August 1997 rating decision.  Evidence added to the record with regard to a bilateral knee disability since the August 1997 rating decision is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The August 1997 rating decision denying service connection for a bilateral knee disability is final.  New and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2010, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The timing deficiency is not prejudicial as the claim was subsequently readjudicated in a supplemental statement of the case.  Notably, the specific type of notice provided is no longer required.  See VAOPGCPREC 6-2014 (pursuant to revised 38 U.S.C.A. 5103(a), Public Law 112-154, to authorize VA to provide notice by standard application forms and Kent specific notice no longer controlling).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA examinations, and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has argued his entitlement to a VA examination.  As discussed below, he has not provided any new or material evidence with regards to his bilateral knee disability.  As such, VA examination is unwarranted.  See 38 C.F.R. § 3.159(c)(4)(iii).  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

The October 2010 Board decision instructed the AOJ to provide the Veteran with a letter informing him of the evidence of record, notifying him of the information necessary to establish service connection for a bilateral knee disorder, and notice regarding evidence and information necessary to reopen the claims, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ sent the Veteran such a letter in November 2010.  Thus, the AOJ has substantially complied with the Board's remand directives, and further development with respect to these directives is unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

New and Material Evidence for Bilateral Knee Disability

Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran appeals the denial to reopen the claim for entitlement to service connection for a bilateral knee disability.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claim was originally denied in a June 1993 rating decision because there was no evidence showing that bilateral chondromalacia of patella had its onset in service or was incurred in service.  The evidence of record included service treatment records reflecting that the Veteran had been in a car accident in March 1988, but had no symptoms or disability of the knees in service.  A VA general medical examination in November 1992 reflected the Veteran's report of bilateral knee injury with recurrent knee pain since the in-service accident, and a current diagnosis of bilateral chondromalacia of patella.

By letter dated June 1993, the Veteran was notified of the June 1993 denial and his appellate rights.  The Veteran filed a timely notice of disagreement (NOD) later that month, and was furnished a statement of the case (SOC) in September 1993.  However, the Veteran did not submit a substantive appeal, or new and material evidence, within one year of notice of the June 1993 denial.  As such, that claim became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1992).

Subsequently, an August 1997 rating decision denied reopening the claim based upon new and material evidence.  At that time, he claimed that his bilateral knee disability had worsened, and had submitted evidence of treatment for myositis.  In August 1997, the Veteran was provided notice of the August 1997 denial of his application to reopen and his appellate rights.  The Veteran did not submit any additional evidence or any expression of disagreement within a year of the August 1997 rating decision.  Therefore, the decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1997).

Since the August 1997 rating decision, the Veteran has submitted no new and material evidence to substantiate his claim for service connection.  In a January 2005 statement, the Veteran indicated that his knee disability resulted from an automobile accident during service and that he had pain and arthritis in his joints which is due to trauma in service.  In a March 2005 statement, the Veteran indicated that he had arthralgia and radiculitis.  His private treatment records reflected report of knee pain.  No other evidence pertaining to a bilateral knee disability was submitted by the Veteran.

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for a bilateral knee disability has not been submitted. The Veteran's claim for service connection was previously denied on the basis that the evidence did not show that a bilateral knee disability was incurred in service, and there was no evidence of chronicity and continuity of treatment for these conditions while in service nor after discharge from service.  Although the Veteran submitted a statement indicating he had been in a car accident in service and had recurrent pain since, these facts had already been adjudicate in the June 1993 rating decision.  Therefore, such evidence is not new.  Similarly, the Veteran's statement that he has arthralgia and radiculitis is not material, as it does not show how his knee disability is related to service, and thus does not relate to an unestablished fact necessary to substantiate the claim for service connection.  Accordingly, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for a bilateral knee disability.   


ORDER

New and material evidence has not been received; the application to reopen the claim for entitlement to service connection for bilateral knee disability is denied.


REMAND

Regrettably, new examinations are required to comply with recent developments in the law pertaining to the Veteran's right shoulder and lumbar spine disabilities.  The United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There are no current examinations which meet the Correia requirements.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to address the current severity of his lumbar spine and right shoulder disabilities.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing for the lumbar spine and both shoulders in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. After completing the actions detailed above, readjudicate the issues remaining on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


